We find that the action of the municipal civil service commission, insofar as it created a promotion list for the position' of “ rammer ”, was neither illegal nor arbitrary. Order, so far as appealed from by the respondents, reversed and the petition dismissed and, so far as appealed from by the petitioners, affirmed, with $20 costs and disbursements to the respondents. Present — Peek, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.; Van Voorhis, J., dissents in part and votes to affirm in all respects. Settle order on notice.